Name: Commission Implementing Regulation (EU) NoÃ 309/2014 of 20Ã March 2014 entering a name in the register of protected designations of origin and protected geographical indications [Aceite de la Comunitat Valenciana (PDO)]
 Type: Implementing Regulation
 Subject Matter: processed agricultural produce;  consumption;  marketing;  regions of EU Member States;  Europe
 Date Published: nan

 27.3.2014 EN Official Journal of the European Union L 91/9 COMMISSION IMPLEMENTING REGULATION (EU) No 309/2014 of 20 March 2014 entering a name in the register of protected designations of origin and protected geographical indications [Aceite de la Comunitat Valenciana (PDO)] THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1151/2012 of the European Parliament and of the Council of 21 November 2012 on quality schemes for agricultural products and foodstuffs (1), and in particular Article 52(2) thereof, Whereas: (1) Pursuant to Article 50(2)(a) of Regulation (EU) No 1151/2012, Spains application to register the name Aceite de la Comunitat Valenciana was published in the Official Journal of the European Union (2). (2) As no statement of opposition under Article 51 of Regulation (EU) No 1151/2012 has been received by the Commission, the name Aceite de la Comunitat Valenciana should therefore be entered in the register, HAS ADOPTED THIS REGULATION: Article 1 The name Aceite de la Comunitat Valenciana (PDO) is hereby entered in the register. The name referred to in the first paragraph identifies a product in Class 1.5. Oils and fats (butter, margarine, oil, etc.) of Annex II to Commission Regulation (EC) No 1898/2006 (3). Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 March 2014. For the Commission, On behalf of the President, Dacian CIOLOÃ Member of the Commission (1) OJ L 343, 14.12.2012, p. 1. (2) OJ C 276, 25.9.2013, p. 9. (3) Commission Regulation (EC) No 1898/2006 of 14 December 2006 laying down detailed rules of implementation of Council Regulation (EC) No 510/2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (OJ L 369, 23.12.2006, p. 1).